LETTS, Judge,
specially concurs.
I write specially rather than producing a full-blown opinion which would not, in my opinion, add to the body of the law. However, it needs to be explained that this case began in 1987, was set for trial in December of 1988, said trial on the docket for March 20, 1989. Through all this time and up until the second to the last day of February, 1989, the deposition of the main character in this proceeding was never taken. Further, it was not until March 6, 1989 that a motion to amend the pleadings was filed based on the belated deposition. Under these facts, I cannot hold that Judge Rodgers abused his discretion by refusing to permit the amendment. It is well settled that the liberality espoused in granting mo*19tions to amend “diminishes as the case progresses to trial.” Allett v. Hill, 422 So.2d 1047, 1049 (Fla. 4th DCA 1982).